

115 HR 5020 IH: Collaboration for Today’s Education Act
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5020IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Loebsack introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide for the establishment of a Department of Education program to award grants to secondary
			 schools that establish a project to encourage students in their junior and
			 senior school years to experience career and technical education courses
			 at a community college, and for other purposes.
	
 1.Short titleThis Act may be cited as the Collaboration for Today’s Education Act or the CTE Act. 2.Establishment of grant program (a)In generalFrom the amounts appropriated to carry out this section, the Secretary shall establish a program to award grants, on a competitive basis, to eligible secondary schools.
 (b)Eligible schoolsIn order to be eligible, a secondary school must form a partnership with a community college to allow students in their junior and senior school years to experience career and technical education courses at such community college.
 (c)ApplicationTo be eligible for a grant under this section, a secondary school shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines appropriate, which shall include—
 (1)a description of the proposed project to be carried out; (2)a description of the number of students who will be able to participate; and
 (3)an analysis of how the project will enable students in their junior and senior school years to experience career and technical education courses at a community college.
				(d)Grant uses
 (1)In generalA secondary school receiving a grant under this section shall use such grant only for a project to encourage students in their junior and senior school years to experience career and technical education courses at a community college.
 (2)Payment to third partiesA secondary school receiving a grant under this section may use such grant to reimburse third parties, including a community college, for costs incurred as part of a project to encourage students in their junior and senior school years to experience career and technical education courses at a community college.
				(e)Reporting requirement
 (1)Recipients of grantNot later than 1 year following the date of receipt of a grant awarded under this section, a secondary school receiving such a grant shall submit to the Secretary a report analyzing the effect such grant had on encouraging students in their junior and senior school years to experience career and technical education courses at a community college.
 (2)SecretaryNot later than 2 years following the date of receipt of a report required pursuant to paragraph (1), and annually thereafter, the Secretary shall submit to Congress a report compiling the results of the reports submitted during the previous year pursuant to paragraph (1).
 3.DefinitionsIn this Act: (1)The term career and technical education has the meaning given such term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
 (2)The term community college has the meaning given the term junior or community college in section 312 of the Higher Education Act of 1965 (20 U.S.C. 1058), but does not include a for-profit institution.
 (3)The term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)The term Secretary means the Secretary of Education. 